—Judgment, Supreme Court, New York County (Albert Williams, J.), rendered June 22, 1992, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s claim that his plea was coerced by the delay in bringing the case to trial is unpreserved for appellate review as a matter of law, no motion having been made to withdraw the plea or vacate the judgment of conviction (People v Lopez, 71 NY2d 662, 665), and we decline to review it in the interest of justice. In any event, if we were to review, we would find that the plea was given knowingly, intelligently and voluntarily, the record showing that defendant admitted his guilt of the crime charged in the presence of counsel after being carefully advised by the court of the consequences of pleading guilty, received a substantial benefit in exchange, and, at sentencing, after conferring with counsel, plainly stated his desire to go ahead with the bargain. Nor is there merit to defendant’s claim that the 22-month delay between his arrest and plea deprived him of his constitutional right to a speedy trial, most of such delay having been caused by defendant’s failure to appear for court proceedings necessitating enforcement of a bench warrant, his requests to relieve counsel, and his counsel’s requests for adjournments (People v Williams, 137 AD2d 860), and there being no showing that the delay prejudiced the defense (see, People v Taranovich, 37 NY2d 442). Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.